DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 72-86 in the reply filed on 12/28/2020 is acknowledged.
Claims 87-91 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 72-73, 75-76, 78-79, 81, 84, 86 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bass (US 6509557).
	Bass discloses in reference to claim:
arranged to allow cooling of the outer surface of the wall of the pipe by the surrounding environment of the pipe when the outer surface of the wall of the pipe is hotter than its surrounding environment [note that physical laws dictate that heat will “flow” from hot to cold]. 

73.  The pipe assembly according to claim 72, wherein an outer surface of the coating 22 is in direct contact with the surrounding environment (sea) of the pipe and an inner surface of the coating 22 is in direct contact with the wall of the pipe 10b ;  wherein the coating is an electrical insulator;  and wherein the coating is not  designed to provide thermal insulation.  Note that insulation 22 is repeatedly referred to as electrical insulation, and as such is interpreted as “designed” to provide electrical insulation, not necessarily thermal insulation. 
 

 
75.  The pipe assembly according to claim 72, further comprising an electrical cable 24 in electrical contact with the second electrical connector such that the cable is in a series electrical connection with the pipe;  wherein the cable is arranged along the length of the pipe;  wherein the cable is arranged to substantially lie along the outer surface of the pipe;  and wherein the longitudinal axes of the cable and pipe are substantially parallel with each other. See Fig. 11.
 

 

78.  A system for cooling a fluid, the system comprising: a pipe assembly according to claim 72;  and an electrical power supply in electrical connection with the first and second connectors of the pipe assembly;  wherein the electrical power supply causes electrical current to flow through the wall of 
the pipe between the first and second electrical connectors in dependence on an on/off supply of the electrical current;  wherein the electrical power supply is configured to cause a direct current or an alternating current to flow through the pipe.  See Fig. 11
 
79.  The system according to claim 78, wherein said pipe assembly comprises a plurality of said pipe assemblies. See Fig. 22 showing a plurality of sections or pipe assemblies. 

81.  The system according to claim 79, wherein the plurality of said pipe assemblies are stacked together. See Fig. 22, the sections are “stacked” in series with one another

84.  The system according to claim 78, wherein the system is configured to receive an oil well product, that is at a higher temperature than the ambient temperature of the system, and to cool the oil well product such that the oil well product output from the system is below a deposit forming temperature of the oil well product;  wherein each pipe of the one or more pipe assemblies is arranged such that, when in use in a subsea environment, the pipe is cooled by the seawater. 

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 74, 82, 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bass in view of Ando (US 3522440) and/or Othmer (US 3617699).

	Bass discloses the claimed invention except in reference to claim:

74.  The pipe assembly according to claim 72, wherein the coating is a ceramic;  wherein the coating is one of boron nitride, aluminium nitride, aluminium oxide, chromium nitride, zirconium nitride, boron nitride, dichromium nitride, titanium aluminium nitride, chromium aluminium nitride, and titanium nitride, alkaline earth metal nitrides and alkali metal nitrides, and aluminium thermal spray;  and wherein no thermal insulation is provided along the length of the pipe between the first and second electrical connectors. 
 Othmer teaches the use of  alkaline earth metal nitrides  as particularly useful for electrical insulation in oil pipeline applications, noting the excellent electrical insulation properties and the good heat conduction properties. Note that Bass teaches insulation 22 as electrical insulation, and as such is interpreted as “designed” to provide electrical insulation, not necessarily thermal insulation. 
As such, one of skill in the art would find it obvious to modify the device of Bass to use the claimed alkaline earth metal nitrides as taught by Othmer since they are shown to be particularly useful for electrical insulation in oil pipeline applications, noting the excellent electrical insulation properties and the good heat conduction properties.
 
82.  The system according to claim 79, further comprising an electrical switching system for controlling the flow of electrical current through the pipes of each of the plurality of pipe assemblies;  wherein, for each of one or more of the pipe assemblies, the electrical switching system comprises one or more switches for controlling the flow of an electrical current through different sections of the pipe assembly. 
	Ando discloses an oil heating pipeline including an electrical switching system for controlling the flow of electrical current through the pipes of each of the plurality of pipe assemblies;  wherein, for each of one or more of the pipe assemblies, the electrical switching system comprises one or more switches 
	It is noted that one of skill in the art would find it obvious that some means of control for the device disclosed by Bass is required, but Bass does not explicitly disclose the control means used, leaving picking a known control means to the artisan.  As such as Ando discloses a similar device and associated control means, one of skill in the art would find it obvious to modify the Bass system to include the control means as taught by Ando as a known technique. 
 
83.  The system according to claim 78, further comprising a control system for controlling the heating of the one or more pipe assemblies by the electrical power supply;  wherein the control system is configured to periodically heat one or more pipe assemblies and/or sections of each of the one or more pipe assemblies;  and wherein the system is for use in subsea applications. 
It is noted that one of skill in the art would find it obvious that some means of control for the device disclosed by Bass is required, but Bass does not explicitly disclose the control means used, leaving picking a known control means to the artisan.  As such as Ando discloses a similar device and associated control means, one of skill in the art would find it obvious to modify the Bass system to include the control means as taught by Ando as a known technique. Note both Bass and Ando are intended for use in the subsea envirionment.

Allowable Subject Matter
Claims 77, 80 and 85 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




TSC
/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761